Citation Nr: 1818565	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-34 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected prostatitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel

INTRODUCTION

The Veteran served on active duty with the Army from February 1983 to June 2003.

This case comes before the Board of Veterans' Appeals (Board) from a October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas (hereinafter Agency of Original Jurisdiction) (AOJ)). During the pendency of this appeal, the Veteran relocated and the current AOJ is the VA RO in Houston, Texas.

In June 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

Unfortunately, a remand is required in this case to properly adjudicate the Veteran's claim.

The Veteran has claimed that his currently diagnosed erectile dysfunction is related to his service, to include as secondary to his service-connected prostatitis. 

In his June 2017 Board testimony, the Veteran stated that he started suffering from erectile dysfunction in 2004, within approximately one year of military separation, while reporting no symptoms while in service. In a lay statement, the Veteran's wife stated that the Veteran suffered from erectile dysfunction prior to and after their marriage in 2007. 

In December 2014, the Veteran underwent a VA examination to determine the etiology of the Veteran's condition. The examiner stated that the Veteran's erectile dysfunction was not related to his service or his prostatitis. The examiner stated:

Review of claims file and VA medical records show that the Veteran was initially diagnosed with erectile dysfunction on March 11, 2008 while he was on medication for blood pressure. Online review of available medical data does not show evidence-based medical information that has established a cause and effect relationship of acute prostatitis as a risk and/or aggravating factor for male erectile dysfunction.

As a result of the Veteran's testimony, the Board finds that this examination is inadequate as the Veteran testified to an earlier onset of erectile dysfunction symptoms than considered by the VA examiner.  Additionally, the Veteran's treatment records indicate a diagnosis of erectile dysfunction, as well as a clinical notation of "psychosocial dysfunction with inhibited sexual excitement" in June 2009, which were not addressed by the VA examiner.

On remand, the examiner will be requested to consider the potential involvement of all of the Veteran's other service-connected disabilities, to include any side effects of prescribed medications for the treatment of these disabilities.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records for his disabilities, and update VA treatment records.

2. Obtain all outstanding treatment records, with specific emphasis on treatment records from 2009 and 2010, including documents related to treatment or diagnosis of "psychosexual dysfunction with inhibited excitement" in June 2009. Associate these records with the claims file.

3. Then, return this claim to the VA examiner who conducted the examination in December 2014 for an addendum opinion. If the examiner is unavailable, forward the claims folder to a similarly qualified examiner. The need for additional examination is left to the discretion of the examiner.

The examiner should address the following;

Is it at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction has been caused OR aggravated beyond the normal progress of the disorder by his service-connected disabilities, including the effects of medications taken for service-connected disabilities?

In providing this opinion, the examiner should accept as true the Veteran's report of the onset of erectile dysfunction symptoms in 2004 although not documented in the record. At the time of onset, the Veteran was service-connected for sleep apnea, thoracolumbar spine disability, tinnitus, deep vein thrombosis, prostatitis, hidradenitis suppurative and left shoulder disability.  He was subsequently service-connected for posttraumatic stress disorder (PTSD), cervical spine disability, right ankle disability, and bilateral knee disability. 

The examiner should also review the annotated diagnosis of "psychosexual dysfunction with inhibited sexual excitement" as noted in the Veteran's treatment records, with date of diagnosis described as June 2009. The examiner should specifically address these clinical notations. If this notation falls outside of the examiner's expertise, the examiner should state so in the DBQ addendum.

If the examiner above is unable to determine the etiology of the Veteran's diagnosed erectile dysfunction or to properly consider psychosocial findings in the clinical record, then the RO should refer this case to a psychiatrist or psychologist to consider the impact of the Veteran's PTSD on his sexual functioning.

5. After completing the above, readjudicate the claim. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).

